Citation Nr: 1810144	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Melanie J. Rhodes, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978, with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction lies with the RO in Albuquerque, New Mexico.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

The Board remanded these matters for further development in August 2017, which has since been completed.  

The issue of entitlement to service connection for ulcerative colitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hiatal hernia and diverticulitis did not manifest in service and are not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hiatal hernia have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for diverticulitis have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection can be granted for a Veteran in any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C. § 101(24) (2012); 38 C.F.R. § 3.6 (2017).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  As the Veteran is not service-connected for any disabilities, he is unable to establish service connection on a secondary basis.

Background

The Veteran contends that he developed a hiatal hernia and diverticulitis after he was hit in the stomach by an M16 rifle butt by his drill sergeant during active service.

The National Personnel Records Center was unable to obtain the Veteran's service treatment records from active service, but was able to provide his separation examination and National Guard service treatment records.  The September 1977 separation examination showed normal abdomen and viscera (including hernia) evaluations, but noted identifying marks and back pain.  

The November 1989 National Guard enlistment examination noted "stomach trouble" in 1987.  A Report of Medical History from that same month noted that his stomach trouble was treated with Tagamet.  Military personnel records indicated that the Veteran was on civilian break from January 1984 to July 1990. 

Post-service treatment records indicate the Veteran has been treated for upper and lower abdominal pain, flare-ups related to ulcerative colitis, gastroesophageal reflux (GERD), and his colonoscopies have shown diverticulosis.  Private treatment records showed diagnoses for hiatal hernia, diverticulitis, GERD, and irritable bowel syndrome.  A January 2003 computer tomography (CT) scan was normal.  A March 2004 upper endoscopy revealed a small hiatal hernia, with no significant mucosal abnormality noted; the esophagus appeared normal.

The Veteran submitted private treatment records from Dr. Lopez.  April 1987 treatment records from Dr. Lopez showed that the Veteran reported intermittent right lower quadrant pain has been present for approximately 2 years.  He diagnosed the Veteran with "right lower quadrant abdominal pain, probably secondary to somatization."

An October 1994 letter from Dr. D. opined that the Veteran has "chronic abdominal pain for which no etiology has been determined" and that there were no further tests or treatments that were indicated in his situation.  Another letter that same month from St. Vincent Hospital Pain Management Center reported that the Veteran had chronic abdominal pain of questionable origin and was markedly somatically focused.

A June 2008 private treatment report from Dr. W. indicated that the Veteran reported he had a known hiatal hernia, but without reflux, trouble swallowing, or significant abdominal pain in the epigastric region.  Dr. W. observed no hernias in the abdomen.

In January 2011, the Veteran was afforded a VA general examination.  The Veteran reported that his hiatal hernia developed during basic training when he was struck by an M16 rifle butt.  The examiner found a ventral hernia on the mid-line.  The examiner noted a hiatal hernia diagnosis in the record, but noted that this was based on the Veteran's reported medical history.  The examiner indicated that he did not have medical records to confirm the diagnosis and was unable to confirm a diagnosis of hiatal hernia.  There was no indication that the Veteran had diverticulitis.

In June 2011, the Veteran's siblings, R.A., S.C.F., and L.O. submitted statements attesting that the Veteran wrote them that his drill instructor hit him in the stomach and that he did not report it because he was afraid he would be discharged as a result.  See June 2011 statements.

A November 2011 gastroenterology note indicates that a VA physician opined the Veteran's principal problem is a chronic anxiety state, with a major focus on health issues, wanting more tests and resisted reassurance that he has no serious disease.  The VA physician noted that his principal need is for reassurance and further tests should be avoided.  The Veteran's gastrointestinal disabilities have been reviewed by four attending physicians and five different fellows in the gastroenterology department, and they all do not suspect any failure of diagnosis.

In a March 2012 and an April 2017 letter, Dr. Lopez wrote that the Veteran has been under his care since 1986 for multiple abdominal complaints.  Dr. Lopez also wrote that the Veteran had current diagnoses of colitis, diverticulitis, and hiatal hernia.  He opined the Veteran's upper abdominal pain, nausea, and occasional vomiting were more likely than not caused by the abdominal trauma from his drill instructor in the military and/or began at the time that the Veteran received such abdominal trauma during his military service, based on the history and physical examination.

At the April 2017 videoconference hearing, the Veteran testified that during basic training, he was hit in the stomach very hard by his drill instructor with a rifle butt.  He testified that he did not report the incident, as he was afraid he would be discharged from the military as a result.  He further testified that he continued to have stomach pain and discomfort and was treated with antacids.  See Hearing Transcript, 6-19.

Pursuant to the August 2017 Board remand, the Veteran was afforded VA examinations for his hiatal hernia and diverticulitis conditions in October 2017.

At the VA esophageal examination, the Veteran reported that he was hit in the abdomen by a rifle butt during basic training by his drill sergeant, but never reported it because he did not want to be a "snitch."  He reported that he was diagnosed with a hiatal hernia around 1984 to 1986 that it became worse, and now he had a "bulge" when he does a sit-up.  The Veteran reported persistent epigastric distress, reflux, regurgitation, pain, nausea, pyrosis, dysphagia, and vomiting.  On physical examination, the examiner found a reducible ventral hernia upon examination, but no signs of a hiatal hernia.  The examiner noted a March 2004 endoscopy that revealed a small hiatal hernia, a March 2014 CT scan of the abdomen with no abnormalities, and a June 2014 upper endoscopy with normal results.  The examiner opined that if a hiatal hernia was present in the past, there was no evidence of this condition now.  

Following physical examination and record reviews, the examiner opined that the Veteran's hiatal hernia was less likely than not incurred in or caused by active service.  The rationale was that the available service treatment records were negative for abdominal trauma.  The examiner noted that the January 1983 enlistment examination for National Guard service shows he had ulcer symptoms and an upper GI showed a scar, but those symptoms resolved with Tagamet.  The examiner explained that ulcers can leave scars, but are not caused by trauma; no scars were seen on subsequent endoscopies.  The examiner further explained that in addition, ulcers and hiatal hernias are two different conditions, and the Veteran denied all other gastrointestinal symptoms in service.  The examiner also noted that there were no entries in the service treatment records from National Guard service about abdominal trauma; only stomach problems.  

At the October 2017 VA gastrointestinal examination, the examiner noted that the Veteran was diagnosed with diverticulosis during a colonoscopy.  The examiner opined that the Veteran's diverticulitis was less likely than not incurred in or caused by active service.  The rationale was that diverticulosis is an aging phenomenon of the colon that is similar to graying of the hair as an aging phenomenon; diverticuli seen in the Veteran's age group are a very common and expected finding.  Diverticuli are not caused by trauma, but rather an age-related weakening of the muscles of the wall of the colon.

Analysis

A.  Hiatal Hernia

The Board finds that the first and second elements of service connection on a direct basis have been satisfied.  The March 2004 upper endoscopy revealed a small hiatal hernia, as do private treatment records; thus, a current diagnosis has been established.  The evidence of record, including statements submitted by the Veteran's siblings and the April 2017 hearing testimony, establishes an in-service event, as the Board finds those statements competent and credible.  Therefore, the question remains whether the hiatal hernia is related to active service.

Nonetheless, the Board finds that service connection is not warranted for the Veteran's hiatal hernia.  The Veteran's September 1977 separation examination was normal.  The November 1989 National Guard medical records noted "stomach trouble" in 1987, which was relieved by treatment with Tagamet.  The VA examiner has explained that this condition, an ulcer, is not related to the now claimed hiatal hernia.  An initial diagnosis for hiatal hernia was not until March 2004, which is many years after service.  

While there are medical opinions both in favor and against causal nexus, the third element, the competent and persuasive evidence weighs against a favorable nexus connection.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Evidence against the claim includes the October 1994 letter from Dr. D. opined that the Veteran's chronic abdominal pain has no determined etiology.  St. Vincent Hospital Pain Management Center opined that his chronic abdominal pain is of questionable origin and markedly somatically focused.  Dr. W. did not observe any hernias in June 2008.  A November 2011 gastroenterology note opined that the Veteran's principal problem is his anxiety disorder is linked to the gastroenterological conditions.  The October 2017 VA examiner found the hiatal hernia was less likely than not incurred during or related to service.  The examiner's opinion, which was based on a clinical examination and a review of the Veteran's medical history, and which was supported with rationale is competent and highly persuasive.

In contrast, Dr. Lopez's favorable nexus opinion was not supported by rationale.  For this reason, it is not persuasive.  See Hernandez-Toyens v. West, 11 Vet. App. 372, 382 (1998).  

The Board has considered the Veteran's testimony and supporting statements that this disability resulted from the incident with his drill sergeant.  However, determining the diagnosis and etiology of a hiatal hernia is a complex medical question that exceeds the realm of personal lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has not shown that he is qualified through education, training, and experience to offer medical opinions on complex matters such as determining the etiology of a hiatal hernia.  Therefore, the lay assertions regarding etiology are neither competent nor probative evidence.

In short, the preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  Accordingly, service connection for a hiatal hernia is not warranted.  

B.  Diverticulitis

The Veteran is currently diagnosed with diverticulitis.  The submitted statements and the Veteran's testimony demonstrates and in-service event, even though he did not receive treatment for it.  However, the Board finds that service connection is not warranted as a causal nexus has not been established.

Again, the available service treatment records and National Guard records do not show any complaints or treatments related to diverticulosis or diverticulitis.  Colonoscopies indicated an initial diagnosis for diverticulosis around 1999.  A March 2014 CT scan revealed scattered left-sided colonic diverticula without radiographic evidence of diverticulitis.  Diverticulitis was not shown until the March 2014 scan, which is many years after service.  

There are medical opinions both in favor and against causal nexus in this case.  However, the Board finds the October 2017 VA examiner's opinion is the most probative medical opinion as to the question of whether the Veteran's diverticulitis disability developed due to service.  The VA examiner provided a well-explained rationale to support her conclusion that the Veteran's diverticulitis disability is less likely as not caused by service.  The examiner's opinion, which was based on a clinical examination and a review of the Veteran's medical history, is competent and highly persuasive.  In contrast, Dr. Lopez's favorable opinion regarding nexus is not supported by an adequate rationale.  For this reason, it is not persuasive.

The Board has also considered the Veteran's testimony and the siblings' lay contentions that his diverticulitis was caused by active service.  However, determining the nature and etiology of diverticulitis is a complex medical question that exceeds the realm of personal lay opinion.  See Jandreau, 492 F.3d at 1376-77.  The Veteran and his siblings have not shown that they are qualified through education, training, and experience to offer medical opinions on complex matters such as the etiology of diverticulitis.  See Davidson, 581 F.3d at 1316.   

As the preponderance of the evidence is against the claim of entitlement to service connection for diverticulitis, the benefit of the doubt rule does not apply, and service connection is not warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hiatal hernia is denied.

Service connection for diverticulitis is denied.


REMAND

While delay is regrettable, further development is necessary for the Veteran's claim for service connection for ulcerative colitis.  

Pursuant to the August 2017 remand, the Veteran was afforded a VA examination regarding this claim in October 2017.  At the examination, the Veteran reported that he was on Social Security Disability Income (SSDI) for his ulcerative colitis condition.  Social Security Administration (SSA) records are not associated with the claims folder.  As these records may be relevant to this specific issue, they should be obtained upon remand.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request the Veteran's Social Security disability benefits records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If any identified records are unavailable, the Veteran's claims folder must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above development, and any other development deemed necessary, readjudicate the claim.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and he should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


